PER CURIAM.
Loy Lovitt, Jr., the movant, was indicted and convicted of three counts of theft by deception in violation of KRS 514.040(l)(e). He was sentenced to serve three years imprisonment on each count, the sentences to be served consecutively. Lovitt appealed to the Court of Appeals where his conviction was affirmed by a three-judge panel with one judge dissenting. We reverse the Court of Appeals.
The record is clear that the Commonwealth did not comply with the requirements of KRS 440.450, Art. III(l) in its acquisition of custody and trial of the mov-ant who was a federal prisoner. Movant did all that the statute required of him to secure a prompt trial as defined in the statute.
Although there is not complete agreement among state jurisdictions in construing the requirements of the Interstate Agreement on Detainers Act, which Chapter 440 of KRS adopts, we agree with Judge Reynolds of the Court of Appeals who dissented on the basis that the better reasoned cases and in particular Pittman v. State, 301 A.2d 509 (Del.1973) required reversal. We agree with the construction of the requirements of the detainer act made by the Supreme Court of Delaware. Mov-ant’s other contentions of error need not be addressed.
The decision of the Court of Appeals is reversed and the cause is remanded to the McCracken Circuit Court with direction that the indictment be dismissed.
All concur.